 1
     Michael Campillo (019014)
 2   VENJURIS, P.C.
     1938 East Osborn Rd.
 3
     Phoenix, Arizona 85016
 4   Tel: 602-631-9100
     Fax: 602-631-4529
 5
     Email: mcampillo@venjuris.com
 6
     Attorneys for Plaintiff
 7
 8
 9                             UNITED STATES DISTRICT COURT
10                                   DISTRICT OF ARIZONA
11
12
     James Richard Hathaway, an individual;          Case No.:
13
14             Plaintiff,
                                                     COMPLAINT FOR COPYRIGHT
                                                     INFRINGEMENT
15    v.
16   Philip Caputo, an individual;                   JURY TRIAL REQUESTED
17
     Penguin Random House, a Delaware
18   Corporation; and
19   Amazon.com, Inc., a Delaware corporation
20   Audible, Inc. a Delaware corporation
21
                Defendants
22
23
24          Plaintiff James Richard Hathaway by its attorneys Venjuris, P.C., for its
25   Complaint against the Defendants Philip Caputo, Penguin Random House,
26   Amazon.com and Audible.com alleges as follows:
27
28



                                               -1-
 1                                       THE PARTIES
 2           1.     Plaintiff, James Richard Hathaway (“Hathaway”) is an individual with a
 3   primary residence located at 21873 S. Cave Bay Rd., Worley, Idaho 83876.
 4           2.     On information and belief, Philip Caputo (“Caputo”) is an individual
 5   with a primary address located at 309 Duquesne Rd., Patagonia, Arizona 85624.
 6           3.     On information and belief, Penguin Random House (“Penguin”) is a
 7   Delaware Corporation with its principal address located at 1745 Broadway, New
 8   York, NY 10019.
 9           4.     On information and belief, Amazon.com (“Amazon”) is a Delaware
10   corporation with its principle place of business in Seattle, Washington.
11           5.     On information and belief, Audible Inc. (“Audible”) is a Delaware
12   corporation with its principle place of business in Newark, New Jersey.
13
14                                      JURISDICTION
15           6.     This Court has subject matter jurisdiction over Hathaway’s claims for
16   copyright infringement and related claims under 17 U.S.C. §§ 101 et seq., and 28
17   U.S.C. §§ 1331 and 1338(a).
18           7.     This Court has personal jurisdiction over Caputo because Caputo has a
19   residence within the State of Arizona and because he committed acts within this State
20   while creating an infringing work in violation of Hathaway’s rights under 17 U.S.C. §
21   101, et seq.
22           8.     This Court has personal jurisdiction over Penguin based on its support
23   and promotion of Caputo of the acts directed at this State to promote the infringing
24   work.
25           9.     This Court has jurisdiction over Amazon.com based on its presence in
26   the State and distribution of the infringing work within the State.
27           10.    This Court has jurisdiction over Audible.com based on its presence in
28   the State and distribution of the infringing work within the State.



                                                -2-
 1
 2                                          VENUE
 3           11.   Venue in the United States District Court for the District of Arizona is
 4   proper under 28 U.S.C. § 1391(b) and (c).
 5
 6                                     BACKGROUND
 7           12.   Hathaway is an individual who resides in Idaho.
 8           13.   Hathaway is the sole owner and copyright claimant of an unpublished
 9   manuscript titled “Don Jimito”.
10           14.   Don Jimito is an oral history of the life and times of Hathaway’s
11   grandfather, Jim Hathaway, and was written by Hathaway’s father, James Howard
12   Hathaway.
13           15.   Hathaway’s father registered the copyright for Don Jimito on May 16,
14   2000.
15           16.   The registration for Don Jimito is TXu000954793.
16           17.   Hathaway became the copyright claimant of the unpublished manuscript
17   “Don Jimito” upon his father’s death on January 30, 2001 and was registered as
18   TXu001020064.
19           18.   Several copies of the “Don Jimito” unpublished manuscript were
20   distributed to members of the family for review and revision purposes only. Excerpts
21   of the manuscript were used with permission to publish a column in The Sonoita
22   Weekly Bulletin. That permission was rightfully rescinded January 2, 2001.
23           19.   The ownership and rights to the manuscript was transferred to
24   Hathaway by operation of law through a will after Hathaway’s mother passed away in
25   2006. Hathaway then became the sole owner of all the manuscript rights by way of
26   assignment by his sister, Bonnie Reinke.
27           20.   Hathaway owns the following registered copyrighted work with the
28   Copyright Office as the copyright claimant:



                                                -3-
 1               a. Don Jimito – Reg. No. TXu001020064;
 2               b. Don Jimito – Reg. No. TXu000954793;
 3         21.      Hathaway’s registrations have the statutory presumptions of validity,
 4   ownership, and exclusive rights provided under 17 U.S.C. § 106.
 5         22.      Hathaway has the right to prosecute actions and receive relief for past
 6   and future infringement of his registered copyrighted works as the copyright claimant.
 7         23.      Patagonia Arizona is in Santa Cruz County, within twenty miles of the
 8   Arizona-Mexico border.
 9         24.      On information and belief, Caputo has never been, nor is currently in
10   contact with Hathaway.
11         25.      On information and belief, Philip Caputo is an author who has a
12   residence located in Patagonia, Arizona.
13         26.      On information and belief, Caputo first came to Patagonia in 1996,
14   whereupon he became interested in writing about “border lore.”
15         27.      On information and belief, Caputo admits in a public setting that he
16   wanted to make a story about the Arizona/Mexican border but had no plot or
17   characters until he acquired the unpublished “Don Jimito” manuscript.
18         28.      On information and belief, Caputo copied or derived characters,
19   elements, and stories from Don Jimito for the book, Crossers: A Novel (Alfred A.
20   Knopf. 2009) (“Crossers”) without permission from the owner and copyright
21   claimant, Hathaway.
22         29.      On information and belief, the character of Ben Erskine in Crossers is
23   based on Jim Hathaway.
24         30.      On information and belief, Crossers copies no fewer than seventeen
25   original stories from Don Jimito, each story being further comprised of original
26   protectable elements.
27         31.      In August of 2019, Hathaway was informed about Crossers from his
28   daughter.



                                                -4-
 1          32.    Shortly thereafter, Hathaway and his wife compared Crossers to Don
 2   Jimito and discovered the infringement.
 3          33.    On information and belief, Crossers is so overwhelmingly and
 4   extensively similar to Don Jimito that the possibility of independent creation by
 5   Caputo is precluded.
 6          34.    On information and belief, Caputo’s copying from Don Jimito was
 7   willful.
 8          35.    On information and belief, Alfred A. Knopf is owned by Penguin
 9   Random House Publishing.
10          36.    On information and belief, Penguin and Knopf have advertised or
11   promoted Crossers on internet storefronts and Amazon.com website.
12          37.    On information and belief, Crossers was published in 2009, by Archives
13   Book, which is a subsidiary of Penguin Random House Publishing.
14          38.    On information and belief, Defendants each have a financial interest in
15   and the ability to control the production, reproduction, display, and performance of
16   Crossers.
17          39.    On information and belief, Defendants transact, or have transacted,
18   business in this District and within the jurisdiction of this Court in connection with
19   Crossers.
20          40.    On information and belief, Penguin currently advertises several
21   published literature products through storefront websites on Amazon.com and through
22   its own separate websites.
23          41.    On information and belief, Penguin has advertised and continues to
24   advertise Crossers on the Internet to inform residents of this State that it will take
25   orders from residents of this State; ship products to this State; and will sell and ship
26   merchandise, including Caputo’s published products, to persons residing in this State.
27          42.    On information and belief, Penguin also promoted, arranged, or
28   contracted for an author tour for Caputo in Phoenix and Tucson and for Crossers.



                                                 -5-
 1          43.    The exercise of personal jurisdiction by this Court over Penguin and
 2   Caputo comports with the Due Process Clause of the Fifth Amendment.
 3          44.    On information and belief, Amazon.com advertises for sale, sells, and
 4   distributes both hard copies and electronic copies of Crossers on www.amazon.com.
 5          45.    On information and belief, Amazon.com promotes and sells an audio
 6   sample from a reading of Crossers, which audio sample includes portions of Crossers
 7   that infringes Hathaway’s rights.
 8          46.    On information and belief, Audible.com advertises for sale, sells and
 9   distributes audible copies of Crossers on www.audible.com.
10          47.    On information and belief, Audible.com promotes and sells an audio
11   sample from a reading of Crossers, which audio sample includes portions of Crossers
12   that infringes Hathaway’s rights.
13          48.    Hathaway has never authorized Defendants, by license or otherwise, to
14   copy, produce, reproduce, sublicense, or make derivative works of Don Jimito.
15
16                      COUNT I - COPYRIGHT INFRINGEMENT
17                            (Direct, Vicarious - All Defendants)
18                                       (Willful – Caputo)
19          49.    Hathaway incorporates and re-alleges the preceding paragraphs of this
20   Complaint, as though fully alleged herein.
21          50.    On information and belief, Defendants have produced, reproduced,
22   prepared derivative works, sublicensed, distributed, and played audio portions of Don
23   Jimito, or derivative works of Don Jimito, all without Hathaway’s consent.
24          51.    On information and belief, Caputo produced, reproduced, prepared
25   derivative works, sublicensed, distributed, and played audio portions of Don Jimito,
26   or derivative works of Don Jimito, willfully.
27
28



                                                -6-
 1          52.     On information and belief, numerous literal and non-literal elements
 2   including characters, stories, and themes within Crossers are recognizable as having
 3   been taken from Don Jimito by Defendants.
 4          53.     By the aforementioned acts complained of, Defendants have literally
 5   and non-literally infringed, and will continue to infringe, materials protected by
 6   Hathaway’s registered copyrights in violation of Hathaway’s rights under 17 U.S.C. §
 7   106 and 501(a).
 8          54.     On information and belief, each Defendant and all of them are
 9   vicariously liable for the infringements alleged of herein because they were each or all
10   in privity, or had the right and ability to supervise the infringing conduct, and each
11   and all had a direct financial interest in the infringing conduct complained of herein.
12          55.     On information and belief, Defendants’ aforementioned acts of
13   copyright infringement has caused and is causing Hathaway irreparable harm for
14   which he has no adequate remedy at law. Unless this Court permanently and
15   preliminarily enjoins Defendants from infringing Hathaway’s rights, the harm will
16   continue to occur in the future.
17          56.     Hathaway is entitled to disgorgement of Defendant’s profits directly and
18   indirectly attributable to Defendants infringement of Hathaway’s rights in an amount
19   to be established at trial.
20
21                                  PRAYER FOR RELIEF
22          Hathaway respectfully requests that this Court enter judgment in his favor and
23   against each Defendant as follows:
24          1.      That Defendant’s production, reproduction, preparation of derivative
25   works, distribution, display and audio readings complained of herein infringe
26   Hathaway’s copyrights;
27
28



                                                -7-
 1          2.     For an order enjoining each Defendant, and each Defendant’s officers,
 2   agents, employees, and those acting with each Defendant, from continued
 3   infringement of Hathaway’s copyrights;
 4          3.     That Defendants provide an accounting of all profits derived from the
 5   aforementioned acts;
 6          4.     That Defendants be ordered to pay Hathaway monetary damages,
 7   including Defendants’ profits, pre-judgment and post-judgment interest, whether
 8   statutory and otherwise, to the extent Hathaway’s injuries are compensable in such
 9   manner;
10          5.     That Defendants be ordered to pay Hathaway punitive damages as a
11   result of Defendants’ deliberate and willful misconduct;
12          6.     That Defendants be ordered to pay the costs and disbursements of this
13   action, including attorneys' fees; and
14          7.     For such other and further relief as the Court deems just and proper.
15
16                                                    Dated this 28th day of January 2020.
17
                                                      Venjuris, P.C.
18
19
20                                               By /s/ Michael F. Campillo
                                                    Michael Campillo (AZ Bar 019014)
21                                                  1938 East Osborn Road
                                                    Phoenix, Arizona 85016
22                                                  Tel: 602-631-9100
23                                                  Fax: 602-631-4529
                                                    E-Mail: mcampillo@venjuris.com
24                                                  Attorneys for Plaintiff
25
26
27
28



                                               -8-
